DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
The preliminary amendment filed on June 20, 20`19 has been considered.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tester including a plurality of nitrous oxide sensors and a data processing device (claim 11), multiple fertilizing system (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The figure does not show that the test device (5) includes a plurality of nitrous oxide sensors (6’s) and a data processing device (9).
The drawings are objected to because it is unclear to which element is “5” referring; “1” is not directly referring to the rectangular field; blocks 6-12 are not descriptively labeled (see 37 CFR 1.83(a)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

	Claim Objections

Claim 16, 18-20, and 22-24 are objected to because of the following informalities:
- claim 16, “the determined fertilizer amount” (lines 2-3), “the position data” (line 3) lack antecedent basis.
- claims 18, 20, “the position data” (line 2) lacks antecedent basis.
- claim 19, “the stored measuring data” (lines 2-3) lacks antecedent basis.
- claim 22, after “nitrous oxide” (line 5) should insert – sensors --; before “transmitter” line 7), should insert – first --.
- claim 23, “the respective positions” (line 2) lack antecedent basis.
- claim 24, “controlloing” (line 1) is misspelled.
Appropriate correction is required.

Note Regarding l35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 12/11 and 22 recite an abstract idea of “determine an amount of the fertilizer to be applied by the applicator based on the received measuring data” (mental process). Claim 21/11 recites an abstract idea of “determine a new amount of fertilizer to be applied based on the stored measuring data” (mental process).
Under prong 2, step 2A, claims 11 and 22 recite a particular machine that includes
		a fertilizer applicator; and
		a tester, wherein the tester includes
			a plurality of nitrous oxide sensors that each is configured to detect a nitrous oxide content in or on agricultural soil to be fertilized by application of fertilizer by the applicator and that each has a first transmitter, the transmitter being configured to transmit measuring data detected by the respective sensor; and
		a data processing device that includes a first receiver for receiving the measuring data.
Thus, the limitations are indicative of integration into a practical application (see 2019 PEG, slide 20).
Accordingly, claims 11-24 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (US 2012/0297674) in view of Anderson et al. (US 2015/0373905).

Regarding claims 11 and 22, Mackenzie discloses a fertilizing system and method (Figs. 1, 2; paragraph 0114, lines 1-2) comprising:
	a fertilizer applicator (3, 4, 7, 9, 11); and 
	a tester (2, 8, 10, 12), wherein the tester includes
		a plurality of sensors (paragraph 0114, lines 7-11) that each is configured to detect a content in or on agricultural soil (paragraph 0114, lines 8-11) to be fertilized 
		that each sensor being configured to transmit measuring data detected by the respective sensor (paragraph 0116, lines 4-6); and
		a data processing device (2) for receiving the measuring data (paragraph 0116, lines 4-6).

While Mackenzie does not expressly disclose a plurality of nitrous oxide sensors that each is configured to detect a nitrous oxide content in or on agricultural soil, Mackenzie discloses the sensors detect conditions associated with the sample area (paragraph 0114, lines 7-11), where the conditions include the level of nitrous oxide in the soil (paragraphs 0064, 0070). Thus, Mackenzie discloses a plurality of nitrous oxide sensors that each is configured to detect a nitrous oxide content in or on agricultural soil.

While Mackenzie does not disclose that each sensor has a first transmitter, the transmitter being configured to transmit measuring data detected by the respective sensor, and the data processing device that includes a first receiver for receiving the measuring data, Anderson et al. discloses that it is known to provide a data processing device and a sensor each with a transmitter and receiver to communicate data between the data processing device and the sensor (paragraph 0028, lines 8-10).



Regarding claims 12 and 22, Mackenzie discloses the data processing device is configured to determine an amount of the fertilizer to be applied by the applicator based on the received measuring data (Abstract, lines 1-14). 

Regarding claim 13, while Mackenzie does not disclose the data processing device includes at least one second transmission device for transmitting measuring data or a determined fertilizer amount, and the applicator includes a second receiver for receipt of the measuring data or the determined fertilizer amount, Anderson et al. discloses that it is known to provide a data processing device and a sensor each with a transmitter and receiver to communicate data between each other. Accordingly, it would have been obvious to provide the data processing device with at least one second transmission device for transmitting measuring data or a determined fertilizer amount, and the applicator with a second receiver for receipt of the measuring data or the determined fertilizer amount.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Mackenzie with the data processing device with at least one second transmission device for transmitting measuring data or a 

Regarding claim 17, Mackenzie does not disclose the data processing device is a central data center configured to process data from multiple fertilizing systems. 
 
Anderson et al. discloses a data processing device is a central data center configured to process data from multiple fertilizing systems (paragraph 0028, liners 17-26). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Mackenzie with a data processing device is a central data center as disclosed by Anderson et al. for the purpose of processing data from multiple fertilizing systems.

Regarding claim 18, Mackenzie discloses the data processing device is configured to receive the detected measuring data (paragraph 0116, lines 4-19) as a function of the position data (paragraph 0116, lines 8-19). The received the detected measuring data would require to be stored for further processing.
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Mackenzie with storing the detected measuring data for further processing.


 
Regarding claim 20, Mackenzie discloses the data processing device is configured to determine fertilizer amounts as a function of the position data (paragraph 0116, lines 8-19). The determined fertilizer amounts would require to be stored for further application of the fertilizer amounts.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Mackenzie with storing the determined fertilizer amounts for further application of the fertilizer amounts.

Regarding claim 21, Mackenzie discloses the data processing device is configured to determine a new amount of fertilizer to be applied based on the stored measuring data (paragraph 0116, lines 19-20). 

Regarding claim 24, Mackenzie discloses controlling the applicator to apply the determined fertilizer amount in a fully automated manner (paragraph 0116, lines 16-18).

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Weekstrom (US 2012/0136269).

 Regarding claim 14, Mackenzie does not disclose the nitrous oxide sensors are infrared gas sensors. 

Weekstrom discloses nitrous oxide sensors are infrared gas sensors (paragraph 0023, lines 18-22). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Mackenzie with infrared gas sensors as disclosed by Weekstrom for the purpose of detecting nitrous oxide.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Vian et al. (US 2014/0077969).

Regarding claim 15, Mackenzie does not disclose the first transmitter is configured to additionally transmit position data that relate to the respective nitrous oxide sensor. 



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Mackenzie with a first transmitter to additionally transmit position data that relate to a respective soil sensor as disclosed by Vian et al. for the purpose of identifying location of each sensor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Cavender-Bares et al. (US 2013/0325242).

Regarding claim 16, Mackenzie discloses applyong the fertilizer based on the determined fertilizer amount and the position data (paragraph 0116, lines 8-19).

However, Mackenzie does not disclose the applicator is a self-driving fertilizing device. 

Cavender-Bares et al. discloses an applicator is a self-driving fertilizing device and is configured to autonomously apply the fertilizer (Abstract, lines 1-3). 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).